Citation Nr: 1218271	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-46 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.  

2.  Entitlement to service connection for bilateral hearing loss.   

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for residuals of cold injury of the right foot.  

5.  Entitlement to service connection for residuals of cold injury of the left foot.  

6.  Entitlement to service connection for gout.  

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.  

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic diarrhea.  

10.  Entitlement to a rating in excess of 30 percent for dermatitis with folliculitis.  

11.  Entitlement to a rating in excess of 10 percent for varicose veins of the right lower extremity.  

12.  Entitlement to a rating in excess of 10 percent for varicose veins of the left lower extremity.  

13.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis.  

14.  Entitlement to special monthly compensation based on loss of use of the feet.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to September 1999 and from October 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The issues of entitlement to service-connection for erectile dysfunction, bilateral hearing loss, tinnitus, residuals of cold injury of the right and left feet, gout, and a back disorder, increased ratings for varicose veins of the right and left lower extremities and bilateral plantar fasciitis, as well as the claim for special monthly compensation based on loss of use of the feet, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In September 2006, a VA Vocational rehabilitation counselor found that it was not currently feasible for the Veteran to participate in training because his medical appointments, medications, and pending medical procedures made it impossible for him to work at that time.  This raises the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  PTSD was incurred during the Veteran's active service.  

2.  In September 2004, the RO denied the Veteran's claims for service connection for a back condition and mild chronic diarrhea.  He was notified later that month and did not appeal.  

3.  Evidence of record at the time of the September 2004 RO decision included service treatment records and the report of a July 2004 VA examination.  There was no evidence of a current disability involving a back condition or chronic mild diarrhea.  

4.  Evidence received since the September 2004 RO decision includes the Veteran's continued complaints of diarrhea.  These statements are cumulative and redundant of evidence of record at the time of the September 2004 decision and do not raise a reasonable possibility of substantiating the claim.  

5.  There was a colonoscopy in September 2006, but that did not present relevant evidence, as it showed only hemorrhoids.  

6.  Since the September 2004 decision denying service-connection for diarrhea, VA has not received any relevant evidence not previously submitted to agency decisionmakers.  There is no evidence that, by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim for service-connection for diarrhea.  There is no new and material evidence that raises a reasonable possibility of substantiating the claim for service-connection for diarrhea.  

7.  Evidence received since the September 2004 RO decision includes imaging studies showing disc space narrowing and a medical opinion linking the degenerative changes in the lumbar spine to the Veteran's military service.  This is new and material evidence not previously submitted to agency decisionmakers that, by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  It is neither cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim.  

8.  The service-connected dermatitis with folliculitis is manifested by involvement of no more than 5 percent of the Veteran's total body area, involvement of no exposed area, and the use of a topical cream.  

9.  The service-connected skin disability does not approximate involvement of more than 40 percent of the entire body or more than 40 percent of the exposed areas affected.  

10.  The service-connected skin disability has not required constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs.   


CONCLUSIONS OF LAW

1.  The criteria for service-connection for PTSD have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

2.  The September 2004 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  

3.  Evidence received since the RO's 2004 decision denying service-connection for diarrhea is not new and material and the Veteran's claim of entitlement to service connection for diarrhea is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

4.  Evidence received since the RO's 2004 decision denying service-connection for a back condition is new and material and the Veteran's claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

5.  The criteria for a rating in excess of 30 percent for the service-connected dermatitis with folliculitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.118, Diagnostic Code 7806 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board affirms that it has reviewed all of the evidence in the Veteran's claims file, including the Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in March 2006 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims for increased ratings for his foot conditions and varicose veins, as well as service-connection for PTSD, a leg condition, and special monthly compensation.  In November 2006, the RO sent the Veteran a letter explaining the type of evidence necessary to substantiate his claim for service-connection for gout.  These letters explained what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  They also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The March 2006 letter also described what evidence was necessary to reopen the claims for service-connection for a back condition and chronic diarrhea, as well as to establish entitlement to the underlying benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  The notices letters were provided before the adjudication of the claims in April 2007.  

In a letter dated in May 2007 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims for service-connection for sexual dysfunction, hearing loss, tinnitus, and residuals of cold exposure.  The letter gave the Veteran an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The May 2007 letter also provided notice regarding potential ratings and effective dates.  See Dingess.  This notice letter was provided before the adjudication of these claims in November 2007.   

On July 18, 2008, the RO received an authorization to obtain medical information on various disabilities, including a skin disorder.  While the other conditions were already the subjects of claims, the authorization was interpreted as a new claim for an increased rating for the service-connected skin disability.  Later in July 2008, the RO sent the Veteran a letter with an explanation of the type of evidence necessary to substantiate his claim for an increased rating for a skin disability, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The July 2008 letter also provided notice regarding potential ratings and effective dates.  See Dingess.  The notice letter was provided before the adjudication of his skin claim in August 2008.  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

As to the claims decided here, the Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's relevant service medical records have been obtained.  His relevant and available post-service treatment records have also been obtained.  The Veteran has had VA examinations and medical opinions have been obtained.  He has declined the offer of a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service-Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

The Veteran has submitted copies of orders sending him to Bosnia in January 1996.  

The service treatment records do not reflect any psychiatric complaints, findings or diagnoses, including PTSD.  On service department examination, in February 2004, the Veteran's psychiatric status was normal.  

The Veteran was initially seen by a VA clinical social worker in early January 2006.  He reported long term depressive symptoms and emphasized that they had worsened over the past year, since the birth of his youngest child.  He spoke of long term physical and emotional misery.  The diagnosis was depression, NOS (not otherwise specified).  

VA clinical records for a mental health intake, later in January 2006, show the Veteran complained of depressive and PTSD symptoms.  He reported being angry and irritated.  He stated that he was always aggravated due to pain.  He said he always had a bad temper.  He presented a depressed, flat affect.  Diagnoses were dysthymia and posttraumatic stress symptoms.  

In February 2006, the Veteran reported that PTSD was diagnosed at a VA medical center and that he was receiving group therapy and medication for it.  

In April 2006, the Veteran's wife provided a statement in which she certified that his moods and behavior changed dramatically upon his return from Bosnia.  He became irritable, very impatient, and had low tolerance of any little things around him.  He seemed to be bothered more by his experiences in service.  Many times he had nightmares.  Sometimes he got physical.  He drank alcohol more than he used to and complained about being tired all the time.  

In August 2006, the Veteran described his stressors.  He served in Tuzla, Bosnia in January and February 1996.  He was shot at from outside the airbase gate.  While performing his job as a combat engineer, he looked for and found several mines and trip wires.  He was almost blown-up by an antipersonnel mine while laying concertina wire.  He went on different missions for route reconnaissance, which consisted of bombs and mines.  He feared for his life at any given time.  He was on a mission into enemy territory to put an incendiary grenade in the barrel of a tank gun, to destroy it.  

In March 2007, the Veteran was hospitalized at a VA medical center.  He reported that he felt overwhelmed, depressed and disabled.  He could not work and did not have financial support to take care of his family.  He had an altercation with his neighbor.  His wife reported that lately, he became aggressive and agitated easily.  During the evaluation, he ventilated a lot of anger against the system.  He reported hearing voices telling him he should leave the hospital.  He had suicidal thoughts without a plan.  During the course of his stay, he was cooperative with staff.  He became calm and not depressed, suicidal or homicidal.  He was not psychotic.  He participated in group and milieu therapy.  He had not been a management problem.  He was stable at the time of discharge.  The discharge diagnosis was depressive disorder, NOS, with psychotic features.   

VA clinical notes show follow-up in April 2007, with a positive PTSD screening.  

In February 2011, the Veteran was accorded a VA PTSD examination.  The claims folder was not available, but his VA medical records were reviewed and he and his wife provided information.  The Veteran noted that he was not happy with the way the government treated him.  He stated that he feared for his life and then came back and was not treated properly at VA facilities.  He reported that he experiences flashbacks of sweeping for mines.  He reported constant flashbacks of his experiences in Bosnia.  He started noticing flashbacks and nightmares shortly after he returned from Bosnia.  Memories included children that looked liked 80 year old people lying on the cold ground.  He remembered feces in front of a mine field, so he had to crawl through it while they were trying to distract him.  He feared for his life and his soldiers' lives.  He complained of ringing in his ears, his fingers being numb while trying to find mines, and reporters playing games.  He reported several close calls in minefields.  He also told of the difficult conditions due to cold, inadequate shelter, and lack of food.  The examiner reviewed other aspects of the Veteran's history.  It was noted that he was drinking 10 to 15, and up to 24 beers daily, since his return from Bosnia.  On mental status examination, findings were normal except that the Veteran appeared to be experiencing flashbacks during the interview.  He would intermittently respond to stimuli not observed by the interviewer.  The examiner's pager went off during the interview and the Veteran had an exaggerated startle response and was agitated for several minutes afterwards.  The Veteran was initially very hostile and suspicious of the examiner, but slowly, over the course of the interview, was able to provide information while maintaining suspiciousness and hesitancy to questioning.  Eye contact was limited.  Mood was irritated and agitated.  It was noted that the Veteran's history provided evidence of impulse control problems secondary to PTSD.  He also reported significant sleep disturbance secondary to nightmares and physical pain.  Psychometric testing was done.  The frequency, severity and duration of symptoms were reported.  It was the impression that the Veteran was experiencing symptoms congruent with a diagnosis of PTSD.  Diagnoses were PTSD, major depressive disorder, and alcohol abuse.  The examiner expressed the opinion that the Veteran's PTSD was most likely caused by or a result of his combat stressors.  

Conclusion

The Veteran served under stressful circumstances in Bosnia.  His service in Bosnia is corroborated by records.  Further, the claimed stressors are consistent with the circumstances, conditions, or hardships of the Veteran's service as a combat engineer.  He has presented consistent and credible lay testimony of the in-service stressors.  On the recent VA examination in 2011, there was a diagnosis of PTSD and the examiner expressed the opinion that the PTSD was the result of the Veteran's stressful experiences in Bosnia.  There is no competent medical opinion against a diagnosis of PTSD or against a connection to service.  Thus, the preponderance of evidence on this issue establishes that PTSD was incurred during the Veteran's active service.  

New & Material Evidence

Service-connection for a back condition and mild chronic diarrhea was denied by the RO in a September 2004 decision.  The Veteran did not disagree with the denial of service-connection for diarrhea.  He did disagree with the denial of service-connection for a back condition, but did not perfect an appeal.  Decisions of the RO which are not appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for the Federal Circuit has held that this is a jurisdictional matter.  That is, no matter how the RO developed the claim, VA has no jurisdiction to consider the claim unless the appellant submits new and material evidence.  Therefore, whether the RO considered the issue or not, the first determination which the Board must make, is whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Diarrhea

The service treatment records do not reflect any complaints, findings or diagnoses relating to diarrhea or any chronic gastrointestinal disorder.  On the February 2004 examination, the Veteran indicated no gastrointestinal symptoms and the examiner reported that his abdomen and viscera were normal.  

The Veteran did complain of diarrhea on his July 2004 VA examination.  He reported that he had about three watery bowel movements per day for eight years.  It was a consistent, persistent problem.  There was some postprandial urgency.  There was no abdominal pain or bleeding.  Weight was stable.  He admitted that he had not reported it during service.  Abdominal examination was unremarkable, soft, and nontender, with normal bowel sounds.  The diagnosis was mild chronic diarrhea of unclear etiology.  

In September 2004, the RO denied service-connection for diarrhea, finding it neither occurred in nor was caused by service.  The Veteran did not submit a timely notice of disagreement to this decision.  

After the September 2004 RO decision, the Veteran continued to complain of chronic diarrhea.  A colonoscopy was done for this complaint in September 2006.   It showed a normal prostate.  There was no rectal mass.  The cecum was identified and noted to have good preparation.  There was a normal appearance of the terminal ileum mucosa, colon and rectal mucosa.  A vascular pattern was prominent.  There was no degree of diverticulosis.  The Veteran did have internal and external hemorrhoids, first degree, with cornified tags.  

On a follow-up visit, later in September 2006, the Veteran reported continued diarrhea.  It was noted that the colonoscopy was negative except for hemorrhoids.  Microscopic tissue examinations had normal findings and his stool was negative for parasites.  In October 2006, the Veteran reported that he had off and on loose stools and some perianal irritation from hemorrhoids.  

The Veteran was hospitalized at a VA medical center for over a week in February and March 2007, primarily for his depressive disorder.  Other diagnoses included chronic diarrhea.  However, the summary does not report manifestations during the hospitalization.  More significantly, there is nothing linking it to service or a service-connected disability.  

In March 2007, the Veteran had an endoscopy.  The preoperative diagnosis was toxic agent ingestion and chronic diarrhea.  The postoperative diagnosis was mild patchy gastritis.  

VA clinical records reflect continued complaints of diarrhea.  On the February 2011 VA PTSD examination, the Veteran's complaints included digestive upset, heartburn, and cramping.  

Conclusion

The Veteran continues to complain of diarrhea.  These complaints were of record at the time of the September 2004 denial.  They are cumulative and redundant.  They are neither new nor material.  They are not sufficient to reopen the claim.  

At the time of the September 2004 denial, there was no evidence linking a chronic diarrhea disorder to the Veteran's active service or to any of his service-connected disabilities.  There is still no such evidence.  

In this case, the Board's review of the entire claims file does not disclose anything that would meet the definition of new and material evidence relative to the claim for service-connection for diarrhea.  Gonzales.  Consequently, the claim for service-connection for diarrhea can not be reopened and the appeal must be denied.  

Back Disorder

The service treatment records contain only one complaint of back pain.  When the Veteran was examined during his second period of service, in February 2004, his primary complaint was of back pain.  However, the medical examination report did not address that complaint of back pain and curiously left the boxes (normal, abnormal, not examined) for the spine examination blank.  On VA examination, about a month after service, in July 2004, the Veteran again complained of pain in the lumbosacral spine.  Examination was normal except for pain on extension and  there was no back diagnosis.  However, imaging studies were not done.  

That was the evidence of record at the time of the September 2004 RO decision denying service-connection for a back disorder.  It did not contain any definitive evidence of a back disorder.  It did not contain a back diagnosis from a competent medical professional.  It did not contain any medical opinion linking a back disability to service.  

Subsequently, VA did imaging studies in April 2006.  They revealed degenerative changes in the spine involving L5-S1 disc space narrowing with small anterior osteophytes over L5.  In May 2006, a VA physician wrote that it was "very possible" that the Veteran's chronic pain and degenerative changes were related to his military service.  

Conclusion

The evidence now contains objective findings, a definite diagnosis, and a medical opinion linking the back disability to service.  This evidence is new because it was not previously submitted to agency decisionmakers in September 2004.  It is material because by itself or when considered with previous evidence of record it relates to an unestablished fact necessary to substantiate the claim.  It is neither cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim in September 2004.  It raises a reasonable possibility of substantiating the claim.  Thus, the evidence received by VA since September 2004 is new and material and forms a basis to reopen the claim.  38 C.F.R. § 3.156(a) (2011).  

Increased Ratings

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has considered all the evidence of record.  Specifically, we have gone back at least a year before the date the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2011).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Dermatitis with Folliculitis.

In July 2004, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in September 2004.  In September 2004, the RO decision granted service-connection for seasonal dermatitis with a noncompensable rating.  The Veteran pursued an appeal.  In a November 2005 statement of the case, the RO changed the diagnosis of the service-connected skin disability to atopic dermatitis with folliculitis and granted a 30 percent rating.  The effective date for the 30 percent rating was the earliest date possible, the day after he finished active service in June 2004.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  The Veteran did not appeal.  

The current claim was received on July 18, 2008.  A noncompensable rating for dermatitis is warranted with less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period.  The current 30 percent rating is assigned where dermatitis involves 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  The next higher rating, and the highest under these criteria, is 60 percent.  It requires that the dermatitis involve more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs be required during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  

The Veteran had a VA skin examination in August 2008.  The claims folder was not reviewed.  The Veteran was not prejudiced by the lack of the claims folder because he provided a history.  Also, the disability is rated on the manifestations that are currently visible and the claims folder would not assist in viewing the Veteran's skin manifestations.  The Veteran provided credible information to the effect that he received treatment at the VA Medical Center in the form of a topical cream for local application.  There were no side effects from the application.  The Veteran described his symptoms as burning and itching, which he stated were constant.  He had not lost any weight or time from work due to the condition.  He did not report any debilitating episodes.  He stated that the condition involved his arms, anterior chest, and groin; and he had problems almost all over his body.  

On inspection, the examiner found only a few rounded erythematous macules, approximately 4 millimeters by 4 millimeters on the arms, bilaterally.  On the anterior chest, there were several similar erythematous macules noted, 4 to 6 inches apart.  There were similar erythematous macules scattered over the groin and abdominal wall.  On the anteromedial aspect of the left forearm was an 8 inch by 6 inch area of skin, which was somewhat erythematous, but without macules.  He stated that the area itched.  The examiner concluded that about 5 percent of the Veteran's total body surface was affected.  No skin lesions were noted on the generally exposed areas, such as the face and hands.  No disfigurement was evident when the Veteran was fully clothed.  The diagnosis was eczema with folliculitis.  

Conclusion

The next higher rating, 60 percent, requires involvement of more than 40 percent of the entire body or more than 40 percent of the exposed areas affected.  In this case, the Veteran has not claimed or described such extensive involvement.  On the August 2008 VA skin examination, the examiner was of the opinion that only 5 percent of the total body and none of the exposed areas were involved.  There is no competent evidence to the contrary.  There is no competent evidence that 40 percent or more of the total body or exposed areas are involved.  

Further, the Veteran has provided competent evidence that he uses a topical cream.  There is no evidence that systemic therapy, corticosteroids, or other immunosuppressive drugs are needed or used; and, they are certainly not used on the constant or near constant basis required for a 60 percent rating.  

While the Veteran may feel that his skin condition warrants a higher rating, the objective findings of the trained medical professional who examined him provide a preponderance of evidence as to the actual extent of his skin disorder.  Here, that evidence establishes that the service-connected skin disability does not approximate the criteria for a higher rating.  38 C.F.R. § 4.7 (2011).  Similarly, after review of all skin rating criteria, the Board does not find any other criteria for a higher rating, either directly or by analogy.  38 C.F.R. §§ 4.20, 4.118 (2011).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal for a higher rating for the service-connected skin disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings should be assigned.  We conclude that the service-connected skin disability has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability exceeded the criteria for a 30 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that the service-connected skin disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that the skin disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service-connection for PTSD is granted.  

The appeal to reopen a claim of entitlement to service-connection for diarrhea is denied.  

The appeal to reopen a claim of service-connection for a back condition is granted.  The claim is granted as to reopening only.

A rating in excess of 30 percent for dermatitis with folliculitis is denied.  


REMAND

The claims file contains some VA clinical records through August 2007.  Review of the Virtual VA system does not disclose any medical records.  Effective November 1, 2011, the Veterans Benefits Administration (VBA) of VA revised its procedures for printing Veterans Health Administration (VHA) medical records electronically available through the Compensation and Pension Records Interchange (CAPRI) and other systems.  Previously, VBA claims personnel were required to print medical records located in CAPRI and associate them with the paper claims file as a part of evidence gathering in the disability claims and appeals process.  The revised procedures now require VBA claims personnel to review VHA medical records pertinent to the disability claim that are available electronically in CAPRI and upload these records to the Claimant's/Appellant's Virtual VA eFolder.  See VBA Fast Letter No. 11-28 (Nov. 1, 2011).  In light of this change, the Board agreed to review any records placed in the Virtual VA eFolder, as the eFolder is an extension of the paper file.  Consequently, the Agency of Original Jurisdiction (AOJ) should review VHA medical records that are available electronically in CAPRI since August 2007, determine which are pertinent to the disability claim, and upload these records to the Claimant's/Appellant's Virtual VA eFolder.  

The Veteran completed his regular service in September 1999 and enlisted in the National Guard the following day.  We have medical records pertaining to his release from the National Guard in June 2004, but we do not have any earlier National Guard medical records.  The AOJ should attempt to obtain National Guard medical records.  

The Veteran contends that he has erectile dysfunction as a result of his active service.  It is desirable to afford him a genitourinary examination to determine the merits of this claim.  

The last VA audiometric examination of record was in June 2007, which is almost 5 years ago.  In light of the Veteran's claims, a current examination is desirable.  

The Veteran contends that he has residuals of cold injuries to both feet.  He has presented credible evidence of exposure to cold while serving in Bosnia in 1995 and 1996.  Under these circumstances, an examination is warranted to determine if the Veteran has cold injury residuals and, if so, their origin.  

When the Veteran was first examined by VA, about a month after active service, in July 2004, he said he had been told he had gout.  When seen in the VA emergency room in November 2006, he gave a history of gout and there was an assessment of possible gouty arthritis.  A medical opinion is desirable as to whether the Veteran has gout and its relation to service.  

When the Veteran had an examination during his second period of service, in February 2004, his primary complaint was of back pain.  The medical examination report did not address the complaint of back pain and curiously left the boxes (normal, abnormal, not examined) for the spine examination blank.  On VA examination, about a month after service, in July 2004, the Veteran again complained of pain in the lumbosacral spine.  Examination was normal except for pain on extension and  there was no back diagnosis.  However, imaging studies were not done.  When imaging studies were done by VA, in April 2006, almost 2 years after service, they disclosed L5-S1 disc space narrowing with small anterior osteophytes over L5.  In May 2006, a VA physician wrote that it was "very possible" that the Veteran's chronic pain and degenerative changes were related to his military service.  Under these circumstances, a medical examination and opinion as to the nature of the Veteran's back disorder and its relation to service are desirable.  

The file indicates that the Veteran's last VA examination of his lower extremity varicose veins was in September 2006, over 51/2 years ago.  With due consideration of his contentions, a current examination is warranted.  

In 2006, the Veteran had some VA treatment for his foot symptoms and there are clinical notes.  There were also some neurologic findings pertaining to the feet on the September 2006 VA examination.  However, it does not appear that the Veteran has actually had a VA examination of his feet since July 2004, almost 8 years ago.  Here, again, in light of his contentions, a current VA examination of the Veteran's feet is warranted.  

Special monthly compensation may be awarded for several reasons.  In February 2006, the Veteran asserted that loss of use of his feet was diagnosed during his second period of service.  Special monthly compensation may be awarded for loss of use of a foot [38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2011)] or both feet [38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011)].  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc, in the case of the foot could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2) (2011).  Unfortunately, the March 2006 notice letter told the Veteran what was needed for claims for Aid and Attendance or Housebound benefits.  While these are Special Monthly Compensation benefits, they have completely different criteria than the benefits sought by the Veteran for loss of use of his feet.  Because the RO never told the Veteran what was needed for a claim for loss of use of his feet, the claim must be remanded for appropriate notice under VCAA and subsequent legislation.  Also, since an examination of the feet is being requested, above, an opinion as to loss of use should be obtained.  

Accordingly, the issues of entitlement to service-connection for erectile dysfunction, bilateral hearing loss, tinnitus, residuals of cold injury of the right and left feet, gout, and a back disorder, increased ratings for varicose veins of the right and left lower extremities, and bilateral plantar fasciitis, as well as the claim for special monthly compensation based on loss of use of the feet are REMANDED for the following action:

1.  The AOJ should review VHA medical records that are available electronically in CAPRI since August 2007, determine which are pertinent to his disability claims, and upload these records to the Veteran's Virtual VA eFolder.  

2.  The AOJ should contact the Veteran's National Guard unit and State Adjutant General and request any additional medical records that may be available.  

3.  The Veteran should be afforded a VA genitourinary examination.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies the examiner may feel are indicated to form an opinion should be done.  The examiner should express an opinion on the following, with a complete explanation for the reasoning supporting the opinion:

a.  Is it at least as likely as not that the Veteran has erectile dysfunction?

b.  If erectile dysfunction is present, is it at least as likely as not that it began or was aggravated during his first period of active service from November 1987 to September 1999?  

c.  If erectile dysfunction is present, is it at least as likely as not that it began or was aggravated during his second period of active service from October 2003 to June 2004?  

d.  Is it at least as likely as not that a service-connected disability caused or contributed to cause erectile dysfunction?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

4.  The Veteran should be afforded a VA audiometric examination.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies the examiner may feel are indicated to form an opinion should be done.  The examiner should express an opinion on the following, with a complete explanation for the reasoning supporting the opinion:

a.  Is it at least as likely as not that the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385 (2011)?  

b.  If the Veteran has a hearing loss within the definition of the applicable regulation, is it at least as likely as not to have been incurred or aggravated during either period of active service?  

c.  Is it at least as likely as not that the Veteran has tinnitus?  

d.  If the Veteran has tinnitus, is it at least as likely as not to have been incurred or aggravated during either period of active service?  

5.  The Veteran should be afforded a VA examination for lower extremity residuals of cold injury.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies the examiner may feel are indicated to form an opinion should be done.  The examiner should express an opinion on the following, with a complete explanation for the reasoning supporting the opinion:

a.  Is it at least as likely as not that the Veteran has residuals of cold injury to either lower extremity?  If so, please describe the residuals in detail.  

b.  If the Veteran has cold injury residuals, is it at least as likely as not that they began or were aggravated during either period of active service: from November 1987 to September 1999, or, from October 2003 to June 2004?  

c.  Have cold injury residuals, at least as likely as not, resulted in the loss of use of either foot or both feet such that no effective function, the acts of balance, propulsion, etc, remains other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance?  

6.  The Veteran should be afforded a VA examination for gout.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies the examiner may feel are indicated to form an opinion should be done.  The examiner should express an opinion on the following, with a complete explanation for the reasoning supporting the opinion:

a.  Is it at least as likely as not that the Veteran has gout?

b.  If gout is present, is it at least as likely as not that it began or was aggravated during either period of active service?  

7.  The Veteran should be afforded a VA examination of his back.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies the examiner may feel are indicated to form an opinion should be done.  The examiner should express an opinion on the following, with a complete explanation for the reasoning supporting the opinion:

a.  What is the correct diagnosis for the Veteran's current back disorder?  

b.  Given the history of back complaints in service, in February 2004, and again about a month after service in July 2004, it at least as likely as not that the abnormalities noted on the April 2006 X-ray studies had their onset or increased in severity during service?  

8.  The Veteran should be afforded a VA examination of his right and left lower extremity varicose veins.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies the examiner may feel are indicated to form an opinion should be done.  For each lower extremity, the examiner should fully describe all varicose veins and state: 
a.  whether there is persistent edema; 
b.  whether edema is relieved by elevation;
c.  whether there are stasis pigmentation or eczema;
d.  whether there is ulceration or ulcer residuals; and, 
e.  whether varicose veins have, at least as likely as not, resulted in the loss of use of either foot or both feet such that no effective function, the acts of balance, propulsion, etc, remains other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance?  

9.  The Veteran should be afforded a VA examination for his service-connected bilateral plantar fasciitis.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies the examiner may feel are indicated to form an opinion should be done.  The examiner should fully describe all current manifestations of the bilateral plantar fasciitis.  In particular, the examiner should report:
a.  any objective evidence of deformity, such as pronation, abduction, etc.;
b.  whether there is pain on manipulation;
c.  any indications of swelling on use; 
d.  any characteristic callosities; and, 
e.  whether the Veteran's plantar fasciitis, at least as likely as not, resulted in the loss of use of either foot or both feet such that no effective function, the acts of balance, propulsion, etc, remains other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance?  

10.  The AOJ should notify the Veteran of the type of evidence necessary to substantiate his claim for special monthly compensation based on loss of use of the feet.  He should be told that the evidence must show that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc, in the case of the foot could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2) (2011).  The notice letter should also explain what evidence is to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

After issuing a notice that fully complies with the requirements of the VCAA and subsequent legislation, the Veteran should be afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  Thereafter, the AOJ should readjudicate the claim for special monthly compensation based on loss of use of the feet.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

11.  After completion of the above development, the AOJ should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


